728 N.W.2d 433 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Denise Louise POWELL, Defendant-Appellee.
Docket No. 131385. COA No. 256878.
Supreme Court of Michigan.
March 26, 2007.
On order of the Court, the motion for reconsideration of this Court's September 22, 2006 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MICHAEL F. CAVANAGH, J., would grant the motion for reconsideration.
MARILYN J. KELLY, J., would grant reconsideration and, on reconsideration, would grant leave to appeal for the reasons stated in her dissenting statement in People v. Powell, 477 Mich. 860, 721 N.W.2d 180 (2006).